Citation Nr: 1826666	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-26 600	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a sleep disorder.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).

4.  Entitlement to a temporary total evaluation.


REPRESENTATION

Veteran represented by:	  Stacey Penn Clark, Attorney-at-Law




ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to July 1980.

This matter comes before Board of Veterans' Appeals (Board) on appeal from January 2013 and January 2015 rating decisions the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction was subsequently transferred to the RO in Houston, Texas.

While the Veteran initially requested a Board videoconference hearing on his June 2014 VA Form 9, Appeal to the Board, he subsequently withdrew his request in a March 2018 written correspondence.

The Board notes that the Veteran's claim and the RO's rating decision included only a claim for service connection for PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1   (2009), the United States Court of Appeals for Veterans Claims (Court) addressed the scope of a claim in regard to the disability claimed.  In Clemons, the Court held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id. at 5.  As the record reflects diagnoses of other psychiatric disorders, and in light of the Court's decision in Clemons, the Board has re-characterized the issue, to include a claim for service connection for acquired psychiatric disorder to include PTSD, as noted on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Although the Board regrets the delay, upon review of the claims file, the Board finds that additional development on the claims on appeal is warranted.

Psychiatric Disorder and Sleep Disorder

In various written statements, the Veteran reported stressors relate to his service in Thailand, in which he assisted with search and rescue missions.  He noted that the base he was on was a target and thus constantly on high security alert as enemy attempts to get on base were frequent.  He noted that he was subject to numerous rocket attacks while serving on temporary duty assignment in Bien Hoa, Vietnam.

The Board notes that the Veteran's service personnel records confirm that he participated in search and rescue missions and that he was sent on temporary duty to Bien Hoa Air Base in Vietnam.

The Veteran was afforded a VA examination in October 2014, at which time the examiner indicated that the Veteran did not meet the criteria for diagnosis of PTSD.  Rather, a diagnosis of generalized anxiety disorder was assigned.  The examiner noted that the stress related to losing his job and home seemed to be the stressors associated with the current symptoms; however, the examiner did not provide an opinion as to any relationship to service.

Since that examination, the Veteran has submitted VA treatment records documenting diagnosis of PTSD under the DSM-V criteria.  However, the treatment providers did not specifically discuss each criterion for the diagnosis and how the Veteran meets the criteria.

Under these circumstances, another examination is needed to determine whether the Veteran currently meets the criteria for a diagnosis of PTSD or other psychiatric disorder, and opinion on whether any diagnosed disorder is related to service.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c)(4).  

With respect to the claimed sleep disorder, the Veteran reports that he has experienced sleep difficulties such as talking and yelling in his sleep, nightmares, and sleepwalking.

A private sleep study dated in November 2011 reflects findings of obstructive sleep apnea, worse in REM sleep.  A December 2011 report reflects assessment of REM behavior disorder and obstructive sleep apnea.  A January 2013 report notes continued assessment of REM behavior disorder and obstructive sleep apnea.  It was noted that his nocturnal vocalization and motor activity during his sleep had increased, and usually pertained to his military experiences.

The October 2014 VA psychiatric examiner noted a "medical diagnosis relevant to the understanding or management of the mental health disorder" as sleep disturbances.  A December 2015 VA treatment report reflects that while the VA treatment provider viewed private records showing diagnosis of sleep apnea, the Veteran denied the diagnosis and did not wish to have a sleep study repeated.  VA treatment records also reflect sleep difficulties related to the Veteran's psychiatric diagnosis.  

The Veteran has expressed in various written statements that he did not feel that he was correctly diagnosed and treated at the private sleep clinic, and that his sleep disorder may more appropriately considered a psychiatric disorder such as PTSD.

Based on the foregoing, it is unclear as to whether the Veteran has a separate sleep disorder outside of his claimed acquired psychiatric disorder, and he has not been afforded a VA examination specifically on the claimed sleep disorder.  Given the foregoing the Board believes that, in conjunction with the psychiatric examination, clarifying examination/opinion is necessary to determine whether the Veteran has a separately diagnosed sleep disorder.

TDIU and Total Temporary Evaluation

With respect to the claims for a TDIU and for a total temporary rating, the Board observes that the Veteran is not service-connected for any disability at this time.  However, as any decision with respect to the claims for service connection may affect the Veteran's claim for a TDIU and total temporary rating, these claims are inextricably intertwined with the remanded claims for service connection.  As the claims should be considered together, it follows that, any Board action on the TDIU and total temporary evaluation claims, at this juncture, would be premature. Hence, a remand of these issues is warranted, as well.

While the matter is on remand, the Veteran should be advised to submit a VA Form 21-8940 and submit any related employment records, or information and authorization to obtain any relevant records, and identify the basis for his claim for a total temporary evaluation.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should review the record and send an appropriate letter to the Veteran to ensure compliance with all notice and assistance requirements with respect to his TDIU claim and claim for total temporary evaluation.  The AOJ should forward the appropriate forms, VA Form 21-8940 and VA Form 21-4192 for completion, and any relevant employment records identified should be obtained.  The Veteran should be asked to identify the basis of his total temporary evaluation claim and any documentation in support of that claim.

2.  Assist the Veteran in associating with the claims folder outstanding treatment records, to specifically include updated VA treatment records.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of the claimed psychiatric disorder and sleep disorder.  Any indicated tests should be accomplished. The examiner should review the record prior to examination.  

The examiner should determine whether the Veteran currently suffers from PTSD, in accordance with the DSM-V.  The examiner should specifically indicate whether the Veteran's claimed stressors are adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.
In rendering a diagnosis, the examiner is asked to consider and address the conflicting diagnoses on VA examination in 2014 and in recent VA treatment records.

The examiner should also identify all current psychiatric disorders other than PTSD.  The examiner should specifically indicate whether the Veteran has a separate Axis I diagnosis of a sleep disorder, or if the Veteran's report of sleeping problems is a manifestation of another psychiatric disorder.

For each disorder identified other than PTSD, the examiner should state whether it is at least as likely as not the disorder had its onset in service or within one year of discharge, or is otherwise causally or etiologically related to the Veteran's service.

The examiner is advised that the Veteran is competent to report symptoms and treatment and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.

A complete rationale should be provided for any opinions expressed.

4.  The AOJ should undertake any additional development deemed necessary, to include consideration of whether a separate sleep disorder/sleep apnea examination is necessary if a sleep disorder is not found on psychiatric examination or is found to be part of a non-psychiatric disorder such as sleep apnea.

5.  After completing any additional notification or development deemed necessary, the Veteran's claims should be readjudicated.  If the claims remain denied, the Veteran and his should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




